EXHIBIT 10.1

 

RESELLER AGREEMENT

 

THIS RESELLER AGREEMENT (this “Agreement”) is made and entered into effect the
7th day of April, 2017 (“Effective Date”), by and between i3 Integrative
Creative Solutions, LLC (“i3 ICS”), a Virginia limited liability company, having
its offices at 6564 Loisdale Court Suite 1010B, Springfield, VA 22150
(“Reseller”) and the company set forth below (“Company”) (each, individually, a
“party” and collectively, “parties”):

 



Company: Bravatek Solutions, Inc. (BVTK)

Telephone: 1-866-490-8590

Address:2028 E. Ben White Blvd., Suite 240-2835

Fax: N/A

Austin, Texas 78741

E-mail: tom.cellucci@bravatek.com

Territory: US Federal Government Civilian and Military Agencies/Customers in the
U.S.

Agreement Term: 1 Year

Company Products: cybersecurity email software/telecom services

Other Terms (not applicable if blank):

Pricing: Reseller will obtain pricing quote from Company for each opportunity.

Contract is renewable for 1 year extension by amendment to this agreement.
Either Party may terminate this agreement for non-cause with a sixty (60)
written notice.



 

The parties agree as follows:

 

1. Definitions.

 

a. “Company” shall have the meaning assigned in the preamble.

 

b. “Company Products” shall have the meaning assigned in the preamble.

 

c. “Effective Date” shall have the meaning assigned in the preamble.

 

d. “Marks” shall have the meaning assigned in Section 7.

 

e. “Net Revenue” shall mean gross receipts collected by Company or Reseller from
the distribution of Company Products, [less third party commissions, equipment
sales, delivery costs, taxes, refunds, and credits.

 

f. “Proprietary Information” shall have the meaning assigned in Section 11.

 

g. “Registered Referral” shall mean a Named Account (i) for which “Reseller”
identifies & creates the opportunity, provides Sales Assistance (as defined
below), and (ii) which leads to a direct sale with the “Company”. Registered
Referrals may fall into two categories: Sales executed by the “Company”, and via
a third party’s prime contract.

 

h. “Sales Assistance” shall mean (i) introductions to and scheduling meetings
with key executives at the Named Account (e.g., CxO, Vice President of
Infrastructure and Vice President of Application Development), and (ii)
generating and delivering proposals and providing other marketing and sales
support necessary to close the opportunity and obtain an order from the Named
Account.

 

  1

   



 

i. “Registered Opportunity” shall mean a Named Account (i) for which “Reseller”
identifies & creates the opportunity, and (ii) the “Reseller” purchases directly
from the “Company” at a discount and sells to the customer.

 

j. “Fulfillment Transaction” shall mean a sale through the Reseller’s contract
vehicle to a Federal Agency entity that is not a Registered Referral or
Registered Opportunity

 

k. “Referral Fee” shall have the meaning assigned in Exhibit B.

 

l. “Reseller” shall have the meaning assigned in the preamble.

 

m. “Territory” shall have the meaning assigned in the preamble.

 

2. General Scope. Company develops or provides Company Products and desires that
Reseller promote and solicit commitments to buy Company Products in the
Territory.

 

3. Reseller Activity. Reseller shall have the right to solicit orders for
Company Products within the Territory. In its activities under this Agreement,
Reseller shall use the then-current names for the Company Products and any sales
or marketing documentation or forms provided by Company.

 

4. Company Obligations. Company shall provide Reseller with the support
described in Exhibit B. Company shall comply with good business practices and
all applicable laws and regulations. During the term of this Agreement, Company
shall notify reseller of any changes, modifications or the discontinuation of
any of the Company Products within thirty (30) days. Company shall make
reasonable accommodations for any ongoing sales or existing sales.

 

5.  Exclusivity on Registered Referrals and Opportunities. During the Term
hereof and for a period of six (6) months following the termination of this
Agreement or the discontinuation of any of the Company Products, (i) the
Reseller shall have the exclusive right to commission for any Registered
Referrals, (ii) the Company shall not market, promote, sell, or distribute
Company Products or solicit or procure orders for the Company Products, or for
any product(s) or service(s) similar to the Company Products, in the Territory
other than through the Reseller and pursuant to this Agreement, except with the
prior written consent of the Reseller, and (iii) without limitation to the
foregoing, the Company shall not, directly or through other parties (whether
agents, representatives, intermediaries, resellers or other parties), market,
promote, sell, distribute, solicit or procure orders to any existing or
prospective customer of the Reseller.

 

6. Compensation. In the event that Reseller (i) refers a Registered Referral to
Company, through delivery to Company of the lead form attached hereto as Exhibit
A, and (ii) such Registered Referral executes an agreement to purchase any of
such Company Products or services, then Company shall pay Reseller a Referral
Fee, as specified in Exhibit B attached hereto. Referral Fees will be paid
within thirty (30) days of the collection of receivables from the Registered
Referral. In the event an opportunity is requested and the government elects to
use a different contract vehicle as described in 1g, reseller will still receive
Referral Fee outlined in exhibit B.

 

  2

   



 

7. Trademarks, Trade Names and Other Designations. Subject to the terms of this
Agreement, Company grants Reseller the right to use and display the Company
trademarks, tradenames and other designations of source, and proprietary
notices, slogans, designs and distinct advertising as may appear on any
documentation or other material with respect to Product (“Marks”) with prior
approval, that will not be unreasonable withheld.

 

8. Warranty Disclaimer. RESELLER SHALL MAKE NO REPRESENTATION, GUARANTEE, OR
WARRANTY CONCERNING THE COMPANY PRODUCT EXCEPT AS EXPRESSLY AUTHORIZED IN
ADVANCE BY COMPANY IN WRITING. TO THE EXTENT THE RESELLER HAS COMPLIED WITH THE
OBLIGATIONS SET FORTH IN THIS SECTION, THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS THE RESELLER FOR ANY AND ALL LOSSES SUFFERED BY THE RESELLER OR ITS
AFFILIATES (WHETHER DIRECTLY OR IN CONNECTION WITH A CLAIM BY A THIRD PARTY) AS
A RESULT OF OR IN CONNECTION WITH THE COMPANY PRODUCTS. ADDITIONALLY, THE
RESELLER SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY FOR ANY AND ALL LOSSES
SUFFERED BY THE COMPANY OR ITS AFFILIATES (WHETHER DIRECTLY OR IN CONNECTION
WITH A CLAIM BY A THIRD PARTY) AS A RESULT OF OR IN CONNECTION WITH THE
RESELLER’S ACTIVITIES.

 

9. Relationship of Parties. The parties hereto expressly understand and agree
that each party is an independent contractor in the performance of each and
every part of this Agreement.

 

10. Termination.

 

a. Unless terminated earlier as provided herein, this Agreement shall have the
Term set forth above (which commences on the Effective Date).

 

b. This Agreement may be terminated by Reseller for cause immediately upon the
occurrence of any of the following events: (i) if the use or sale of Company
Products are enjoined due to any claim of infringement of any U.S. patent or
copyright or of any misappropriation of trade secrets; (ii) if Company ceases to
do business, or otherwise terminates its business operations; or (iii) if
Company breaches any provision of this Agreement and fails to fully cure such
breach within fifteen (15) business days of written notice from Reseller
describing the breach.

 

c. This Agreement may be terminated by Company for cause immediately upon the
occurrence of any of the following events: (i) if Reseller ceases to do
business, or otherwise terminates its business operations; or (ii) if Reseller
breaches any provision of this Agreement and fails to fully cure such breach
within fifteen (15) business days of written notice from Company describing the
breach.

 

d. Neither party shall incur any liability whatsoever for any damage, loss or
expenses of any kind suffered or incurred by the other party arising from or
incident to any termination of this Agreement, which complies with the terms of
the Agreement, whether or not the terminating party is aware of any such damage,
loss or expenses.

 

  3

   



 

e. Upon termination or expiration of this Agreement, other than with respect to
customers of the Reseller existing at any time prior to the termination or
expiration and with respect to ongoing sales or prospective sales, Reseller (i)
shall immediately discontinue any use of the name, logotype, Marks or slogans of
Company, (ii) shall immediately discontinue all representations or statements
from which it might be inferred that any relationship exists between the
parties, (iii) will cease to promote, solicit orders for or procure orders for
the Product, (iv) will immediately return to Company all Proprietary Information
(as defined below) and any other information or materials of Company in its
possession, custody or control in whatever form held (including copies or
embodiments thereof relating thereto). Notwithstanding the foregoing, the right
to payments accruing prior to the termination or expiration shall survive
termination or expiration of this Agreement.

   

11. Proprietary Rights. Each party acknowledges that, in the course of
performing its duties under this Agreement, it may obtain from the other party,
certain business, technical or financial information, all of which is
confidential and proprietary (“Proprietary Information”). The parties shall, at
all times, both during the term of this Agreement and after its termination,
keep in trust and confidence all such Proprietary Information of the other
party, and shall not use such Proprietary Information other than in the course
of its duties as expressly provided in this Agreement; nor shall a party or its
employees disclose any such Proprietary Information of the other to any person
without such other party’s prior written consent. Neither party shall be bound
by this Section with respect to information it can document has entered or later
enters the public domain as a result of no act or omission of the receiving
party, or is lawfully received by such party from third parties without
restriction and without breach of any duty of nondisclosure by any such third
party.

 

12. Liability Limitation. EXCEPT FOR IN THE EVENT OF WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE, THE RESELLER AND ITS AFFILIATES SHALL NOT BE LIABLE TO THE COMPANY,
AND SHALL HAVE NO OBLIGATION TO INDEMNIFY OR HOLD HARMLESS THE COMPANY, WITH
RESPECT TO OR IN CONNECTION WITH ANY LOSS RESULTING FROM OR CAUSED BY THE
COMPANY PRODUCTS.

 

13. Indemnification. Company shall indemnify, defend and hold Reseller and its
officers, directors, employees, shareholders, agents, successors and assigns,
harmless from and against any claim, demand lawsuit, cause of action or losses
of any nature whatsoever, including reasonable attorneys’ fees, suffered or
incurred by Reseller or any of them, arising out of, (i) any claim that the
Company Products infringe any U.S. patent or copyright or that the Company
Products incorporate any misappropriated trade secrets or (ii) any claim for
injury or other loss to any person arising from the use of Company Products.
Additionally, Reseller shall indemnify, defend and hold Company and its
officers, directors, employees, shareholders, agents, successors and assigns,
harmless from and against any claim, demand lawsuit, cause of action or losses
of any nature whatsoever, including reasonable attorneys’ fees, suffered or
incurred by Company or any of them, arising out of, (i) any claim that the
Reseller’s Activities infringe any U.S. Business law or that the Reseller’s
Activities violate any U.S. government process, procedure or requirement or (ii)
any claim for injury or other loss to any person arising from the use of
Reseller’s Activities.

 

  4

   



 

14. Miscellaneous. If any provision of this Agreement is held to be illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. Except as otherwise expressly provided herein, any
provision of this Agreement may be amended or waived only with the written
consent of both parties. This Agreement may be executed in separate
counterparts, each of which so executed and delivered (including by emailed PDF)
shall constitute an original, but all such counterparts shall together
constitute one and the same instrument. This Agreement shall be governed by and
construed under the laws of the Commonwealth of Virginia without regard to the
conflicts of law provisions thereof. This Agreement supersedes all prior
agreements or discussions between the parties with respect to the subject matter
hereof.

  

 



RESELLER

 

Bravatek Solutions, Inc.

 

 

 

 

 

 

 

I3 ICS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip A. Oakley

 

By:

/s/ Thomas A. Cellucci

 

Name:

Philip A. Oakley 

 

Name:

Thomas A. Cellucci

 

Title:

President 

 

Title:

Chairman & CEO

 

Date:

April 17, 2017 

 

Date:

April 17, 2017

 



 

  5

   



 

EXHIBIT A

 

LEAD FORM

 



Customer Info:

 

Date:

 

 

Company Products:

 

Purchase Price (in U.S. dollars):

 

Total License Fee:

 

 

 

Term:

 

 

Evaluation Term: [YES OR NO]



  

  6

   



 

EXHIBIT B

 

RESELLER COMPENSATION

 

Earned Commission:

 

Reseller will be compensated for Registered Referrals and Registered
Opportunities (as defined in Section 1g, 1i.) based on the following schedule:

 

Registered Referral:

 

 

· 25% of Net Revenue (as defined in Section 1e.) with a COMPANY-RESELLER AGREED
UPON SALE PRICE in writing, the case of COMPANY’s software products. The
Company’s Telecom Services will be agreed upon on a case-by-case basis in
writing.

 

Registered Opportunity:

 

 

· “Reseller” will purchase directly from the “Company” at a 25% discount off the
COMPANY-RESELLER AGREED UPON sale price.

 

 

 

 

· If sale is made through SEWP, there will be an additional 4% discount off the
sale price to cover the Prime contract usage fee (typically 7-10%) off the
COMPANY-RESELLAR AGREED UPON SALE PRICE.

 

Fulfillment Transaction Discount (as defined in Section 1j):

 

 

· “Reseller” will purchase directly from the “Company” at a 7-10% discount off
the sale price.

 

Payment Terms:

 

For a registered referral where the customer purchases directly from Company or
another channel/contract vehicle other than Reseller, earned commissions are
payable within thirty (30)days of when such amounts are collected by Company.

 

For a Registered Opportunity where the customer purchases from Reseller, payment
will be made by Reseller to Company within 5 days of receipt of payment (paid
when paid).

 

Expense Reimbursement: Reimbursement will be provided ONLY for expenses
PRE-APPROVED in writing by Company.

 

Marketing Expense: As may be agreed to by the parties in writing.

 

  7

   



 

COMPANY SUPPORT OBLIGATIONS

 

Product Training: Training on the Company products as needed.

 

Marketing Materials: Electronic and print copies of existing marketing material
as needed.

 

Company Personnel Resources:

 



 

· Access to technical resources for demonstrations and meetings

 

 

 

 

· Access to Company Customer Support Services



  

 



 

8

